REID, Judge.
This case was consolidated with the cases of Huddleston, La.App., 186 So.2d 633, and Robison, La.App., 186 So.2d 636. The facts were fully discussed in the companion cases, the only question being the sufficiency of the award for damages, the medical bills being previously paid. The plaintiff, Mrs. Lela F. Carpenter, injured her knee and suffered a lumbosacral strain, and was treated by a Dr. Traluck, an osteopath. This treatment consisted of corrective manipulation of the muscles of her back. No more serious injuries were shown. This treatment apparently proved successful and Mrs. Carpenter was dismissed in October, 1963.
The Trial Judge rendered judgment in favor of the plaintiff and against the defendant, Lumbermens Mutual Casualty Insurance Company, the uninsured motorist insurer of the automobile in which she was a guest passenger, in the full amount of $2,200.00. The plaintiff has appealed herein from this judgment, seeking an increase in the award. Defendant, Lumbermens Mutual Casualty Insurance Company, has answered the appeal, asking that the award be reduced.
Of this award $1,000.00 is attributable to personal injuries and $1,200.00 for loss of wages for 24 weeks at $50.00 per week.
The plaintiff received injuries consisting of a bruise on her head when it hit the *639windshield, right knee was cut, bruises on hip, elbows, shoulder and back. She was x-rayed at the hospital and received first aid treatment. She complained of her back hurting, hip hurting and had a big knot on her head and knee.
She went to Dr. Traluck for treatment and he treated her for 166 days. He diagnosed her case as “a torsion of the pelvis and fixation of the lumbar and usually to make it simple we call that a lumbosacral strain.” He also said she had a shoulder strain.
She is still receiving heat treatment and complains of pain. These symptoms are subjective. She claims she tried to work and couldn’t because of her pain.
Under these conditions we believe that the award of $1,000.00 is inadequate and should be increased by $500.00, to $1500.00.
For these reasons it is ordered that the judgment of the Lower Court be amended by increasing the award for personal injuries to $1,500.00, making the total award herein $2,700.00, and as amended the judgment of the Lower Court is affirmed.
Amended and affirmed.